PER CURIAM.
Respondent, Powell David Gavin, is licensed to practice law in the District of Columbia and in Maryland. On June 11, 1998, the Court of Appeals of Maryland reprimanded respondent based on his failure to file income tax returns when due for the years 1985 through 1988 and his willful delay in correcting the delinquencies.
Bar Counsel filed with this court a certified copy of the Maryland disciplinary order, and this court referred the matter to the Board on Professional Responsibility (“Board”). The Board recommends imposition of identical reciprocal discipline — a reprimand.
Bar Counsel has informed the court that he takes no exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation. We adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 882, 884 (D.C.1992). Accordingly, it is
ORDERED that Powell David Gavin be, and hereby is, reprimanded.

So ordered.